     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 1 of 14 Page ID #:123




 1    TRENTON C. PACKER
      LAW OFFICES OF GRECH AND PACKER
 2    7095 Indiana Ave. Suite 200
      Riverside, CA 92506
 3    (951) 682-9311
      Email: tpacker@grechpackerlaw.com
 4

 5    Attorneys for Plaintiff
 6    KRISTI J. SMITH, Interim City Attorney, SBN 120218
      NEIL OKAZAKI, Assistant City Attorney, SBN 201367
 7    JEREMIAH JOHNSON, Deputy City Attorney, SBN 293200
      OFFICE OF THE CITY ATTORNEY
 8    3750 University Avenue, Suite 250
      Riverside, California 92501
 9    Telephone (951) 826-5567
      Facsimile (951) 826-5540
10

11    Attorneys for Defendants The City of Riverside,
      GENARO ESCOBEDO and GRANT GOOSELAW
12

13

14
                                 UNITED STATES DISTRICT COURT
15
                                CENTRAL DISTRICT OF CALIFORNIA
16
17
      CASSANDRA GREEN,                         Case No. 5:21-cv-00319-JWH-KKx
18
                                               STIPULATED PROTECTIVE ORDER
19
                  Plaintiff,
20
            v.                                 Honorable District Court Judge
21                                             John W. Holcomb
22                                             Honorable Magistrate Judge Kenly Kiya
   THE CITY OF RIVERSIDE; OFFICER
23 ESCOBEDO; OFFICER GRANT                     Kato
   GOOSELAW; AND DOES 1-10.
24
                  Defendants.
25

26

27

28
                                               1
                                  STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 2 of 14 Page ID #:124




 1

 2       1.         A. PURPOSES AND LIMITATIONS
 3            Discovery in this action is likely to involve production of confidential, proprietary,
 4    or private information for which special protection from public disclosure and from use
 5    for any purpose other than prosecuting, defending, or attempting to settle this action may
 6    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
 7    the following Stipulated Protective Order. The parties acknowledge that this Order does
 8    not confer blanket protections on all disclosures or responses to discovery and that the
 9    protection it affords from public disclosure and use extends only to the limited
10    information or items that are entitled to confidential treatment under the applicable legal
11    principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
12    Stipulated Protective Order does not entitle them to file confidential information under
13    seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
14    standards that will be applied when a party seeks permission from the court to file
15    material under seal.
16            B. GOOD CAUSE STATEMENT
17            This action arises from Plaintiff encounter with sworn law enforcement officers,
18    including Defendant Escobedo and Defendant Gooselaw. The individual defendants
19    were employed by Defendant City of Riverside at the time of the encounter. Given this,
20    it is likely that proprietary law enforcement information, information infringing on the
21    privacy rights of law enforcement officers, documents, images, and recordings of law
22    enforcement officers and individuals not involved with the events at issue in this case
23    may be relevant to the matters to be decided. It is also contemplated that discovery will
24    include the production of confidential medical documents. Special protection from
25    public disclosure and from use for any purpose other than for prosecuting, defending, or
26    attempting to settle this action is warranted for this information and each of these items.
27    Such confidential and proprietary materials and information consist of, among other
28    things, confidential records pertaining to police practices, private medical records,
                                                2
                                   STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 3 of 14 Page ID #:125




 1    personnel files, recordings of law enforcement officers, recordings of non-parties,
 2    information regarding confidential police practices and procedures, or other information
 3    (including information implicating privacy rights of third parties), information otherwise
 4    generally unavailable to the public, or which may be privileged or otherwise protected
 5    from disclosure under state or federal statutes, court rules, case decisions, or common
 6    law. Accordingly, to expedite the flow of information, to facilitate the prompt resolution
 7    of disputes over confidentiality of discovery materials, to adequately protect information
 8    the parties are entitled to keep confidential, to ensure that the parties are permitted
 9    reasonable necessary uses of such material in preparation for and in the conduct of trial,
10    to address their handling at the end of the litigation, and serve the ends of justice, a
11    protective order for such information is justified in this matter. It is the intent of the
12    parties that information will not be designated as confidential for tactical reasons and
13    that nothing be so designated without a good faith belief that it has been maintained in a
14    confidential, non-public manner, and there is good cause why it should not be part of the
15    public record of this case.
16    2.    DEFINITIONS
17          2.1 Action: this pending federal lawsuit.
18          2.2 Challenging Party: a Party or Non-Party that challenges the designation of
19    information or items under this Order.
20          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
21    generated, stored or maintained) or tangible things that qualify for protection under
22    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
23    Statement.
24          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
25    support staff).
26          2.5 Designating Party: a Party or Non-Party that designates information or items
27    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
28          2.6 Disclosure or Discovery Material: all items or information, regardless of the
                                                 3
                                    STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 4 of 14 Page ID #:126




 1    medium or manner in which it is generated, stored, or maintained (including, among
 2    other things, testimony, transcripts, and tangible things), that are produced or generated
 3    in disclosures or responses to discovery in this matter.
 4          2.7 Expert: a person with specialized knowledge or experience in a matter
 5    pertinent to the litigation who has been retained or consulted by a Party or its counsel to
 6    serve as an expert witness or as a consultant in this Action.
 7          2.8 House Counsel: attorneys who are employees of a party to this Action. House
 8    Counsel does not include Outside Counsel of Record or any other outside counsel.
 9          2.9 Non-Party: any natural person, partnership, corporation, association, or other
10    legal entity not named as a Party to this action.
11          2.10 Outside Counsel of Record: attorneys who are not employees of a party to
12    this Action but are retained to represent or advise a party to this Action and have
13    appeared in this Action on behalf of that party or are affiliated with a law firm which has
14    appeared on behalf of that party, and includes support staff.
15          2.11 Party: any party to this Action, including all of its officers, directors,
16    employees, consultants, retained experts, and Outside Counsel of Record (and their
17    support staffs).
18          2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
19    Material in this Action.
20          2.13 Professional Vendors: persons or entities that provide litigation support
21    services (e.g., photocopying, videotaping, translating, preparing exhibits or
22    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
23    their employees and subcontractors.
24          2.14 Protected Material: any Disclosure or Discovery Material that is designated
25    as “CONFIDENTIAL.”
26          2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
27    a Producing Party.
28
                                               4
                                  STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 5 of 14 Page ID #:127




 1    3.    SCOPE
 2          The protections conferred by this Stipulation and Order cover not only Protected
 3    Material (as defined above), but also (1) any information copied or extracted from
 4    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 5    Material; and (3) any testimony, conversations, or presentations by Parties or their
 6    Counsel that might reveal Protected Material. Any use of Protected Material at trial shall
 7    be governed by the orders of the trial judge. This Order does not govern the use of
 8    Protected Material at trial.
 9    4.    DURATION
10          Even after final disposition of this litigation, the confidentiality obligations
11    imposed by this Order shall remain in effect until a Designating Party agrees otherwise
12    in writing or a court order otherwise directs. Final disposition shall be deemed to be the
13    later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
14    and (2) final judgment herein after the completion and exhaustion of all appeals,
15    rehearing’s, remands, trials, or reviews of this Action, including the time limits for filing
16    any motions or applications for extension of time pursuant to applicable law.
17    5.    DESIGNATING PROTECTED MATERIAL
18          5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
19    Party or Non-Party that designates information or items for protection under this Order
20    must take care to limit any such designation to specific material that qualifies under the
21    appropriate standards. The Designating Party must designate for protection only those
22    parts of material, documents, items, or oral or written communications that qualify so
23    that other portions of the material, documents, items, or communications for which
24    protection is not warranted are not swept unjustifiably within the ambit of this Order.
25          Mass, indiscriminate, or routinized designations are prohibited. Designations that
26    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
27    to unnecessarily encumber the case development process or to impose unnecessary
28    expenses and burdens on other parties) may expose the Designating Party to sanctions.
                                                  5
                                     STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 6 of 14 Page ID #:128




 1          If it comes to a Designating Party’s attention that information or items that it
 2    designated for protection do not qualify for protection, that Designating Party must
 3    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4          5.2 Manner and Timing of Designations. Except as otherwise provided in this
 5    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 6    ordered, Disclosure or Discovery Material that qualifies for protection under this Order
 7    must be clearly so designated before the material is disclosed or produced.
 8          Designation in conformity with this Order requires:
 9          (a) for information in documentary form (e.g., paper or electronic documents, but
10    excluding transcripts of depositions or other pretrial or trial proceedings), that the
11    Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
12    “CONFIDENTIAL legend”), to each page that contains protected material. If only a
13    portion or portions of the material on a page qualifies for protection, the Producing Party
14    also must clearly identify the protected portion(s) (e.g., by making appropriate markings
15    in the margins).
16          A Party or Non-Party that makes original documents available for inspection need
17    not designate them for protection until after the inspecting Party has indicated which
18    documents it would like copied and produced. During the inspection and before the
19    designation, all of the material made available for inspection shall be deemed
20    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
21    copied and produced, the Producing Party must determine which documents, or portions
22    thereof, qualify for protection under this Order. Then, before producing the specified
23    documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
24    that contains Protected Material. If only a portion or portions of the material on a page
25    qualifies for protection, the Producing Party also must clearly identify the protected
26    portion(s) (e.g., by making appropriate markings in the margins).
27          (b) for testimony given in depositions that the Designating Party identify the
28    Disclosure or Discovery Material on the record, before the close of the deposition all
                                               6
                                  STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 7 of 14 Page ID #:129




 1    protected testimony.
 2          (c) for information produced in some form other than documentary and for any
 3    other tangible items, that the Producing Party affix in a prominent place on the exterior
 4    of the container or containers in which the information is stored the legend
 5    “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 6    the Producing Party, to the extent practicable, shall identify the protected portion(s).
 7          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 8    designate qualified information or items does not, standing alone, waive the Designating
 9    Party’s right to secure protection under this Order for such material. Upon timely
10    correction of a designation, the Receiving Party must make reasonable efforts to assure
11    that the material is treated in accordance with the provisions of this Order.
12           6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
13          6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
14    confidentiality at any time that is consistent with the Court’s Scheduling Order.
15          6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
16    process under Local Rule 37.1 et seq.
17          6.3 The burden of persuasion in any such challenge proceeding shall be on the
18    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
19    to harass or impose unnecessary expenses and burdens on other parties) may expose the
20    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
21    the confidentiality designation, all parties shall continue to afford the material in
22    question the level of protection to which it is entitled under the Producing Party’s
23    designation until the Court rules on the challenge.
24    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
25          7.1 Basic Principles. A Receiving Party may use Protected Material that is
26    disclosed or produced by another Party or by a Non-Party in connection with this Action
27    only for prosecuting, defending, or attempting to settle this Action. Such Protected
28    Material may be disclosed only to the categories of persons and under the conditions
                                                7
                                   STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 8 of 14 Page ID #:130




 1    described in this Order. When the Action has been terminated, a Receiving Party must
 2    comply with the provisions of section 13 below (FINAL DISPOSITION).
 3          Protected Material must be stored and maintained by a Receiving Party at a
 4    location and in a secure manner that ensures that access is limited to the persons
 5    authorized under this Order.
 6          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 7    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 8    may disclose any information or item designated “CONFIDENTIAL” only to:
 9          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
10    employees of said Outside Counsel of Record to whom it is reasonably necessary to
11    disclose the information for this Action;
12          (b) the officers, directors, and employees (including House Counsel) of the
13    Receiving Party to whom disclosure is reasonably necessary for this Action;
14          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
15    reasonably necessary for this Action and who have signed the “Acknowledgment and
16    Agreement to Be Bound” (Exhibit A);
17          (d) the court and its personnel;
18          (e) court reporters and their staff;
19          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
20    whom disclosure is reasonably necessary for this Action and who have signed the
21    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22          (g) the author or recipient of a document containing the information or a custodian
23    or other person who otherwise possessed or knew the information;
24          (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
25    to whom disclosure is reasonably necessary provided: (1) the deposing party requests
26    that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
27    permitted to keep any confidential information unless they sign the “Acknowledgment
28    and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                               8
                                  STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 9 of 14 Page ID #:131




 1    Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 2    depositions that reveal Protected Material may be separately bound by the court reporter
 3    and may not be disclosed to anyone except as permitted under this Stipulated Protective
 4    Order; and
 5          (i) any mediator or settlement officer, and their supporting personnel, mutually
 6    agreed upon by any of the parties engaged in settlement discussions.
 7    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 8    OTHER LITIGATION
 9          If a Party is served with a subpoena or a court order issued in other litigation that
10    compels disclosure of any information or items designated in this Action as
11    “CONFIDENTIAL,” that Party must:
12          (a) promptly notify in writing the Designating Party. Such notification shall
13    include a copy of the subpoena or court order;
14          (b) promptly notify in writing the party who caused the subpoena or order to issue
15    in the other litigation that some or all of the material covered by the subpoena or order is
16    subject to this Protective Order. Such notification shall include a copy of this Stipulated
17    Protective Order; and
18          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
19    Designating Party whose Protected Material may be affected.
20          If the Designating Party timely seeks a protective order, the Party served with the
21    subpoena or court order shall not produce any information designated in this action as
22    “CONFIDENTIAL” before a determination by the court from which the subpoena or
23    order issued, unless the Party has obtained the Designating Party’s permission. The
24    Designating Party shall bear the burden and expense of seeking protection in that court
25    of its confidential material and nothing in these provisions should be construed as
26    authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
27    from another court.
28
                                               9
                                  STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 10 of 14 Page ID #:132




 1     9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 2     IN THIS LITIGATION
 3              (a) The terms of this Order are applicable to information produced by a Non-Party
 4     in this Action and designated as “CONFIDENTIAL.” Such information produced by
 5     Non-Parties in connection with this litigation is protected by the remedies and relief
 6     provided by this Order. Nothing in these provisions should be construed as prohibiting a
 7     Non-Party from seeking additional protections.
 8              (b) In the event that a Party is required, by a valid discovery request, to produce a
 9     Non-Party’s confidential information in its possession, and the Party is subject to an
10     agreement with the Non-Party not to produce the Non-Party’s confidential information,
11     then the Party shall:
12              (1) promptly notify in writing the Requesting Party and the Non-Party that some
13     or all of the information requested is subject to a confidentiality agreement with a Non-
14     Party;
15              (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
16     in this Action, the relevant discovery request(s), and a reasonably specific description of
17     the information requested; and
18              (3) make the information requested available for inspection by the Non-Party, if
19     requested.
20              (c) If the Non-Party fails to seek a protective order from this court within 14 days
21     of receiving the notice and accompanying information, the Receiving Party may produce
22     the Non-Party’s confidential information responsive to the discovery request. If the Non-
23     Party timely seeks a protective order, the Receiving Party shall not produce any
24     information in its possession or control that is subject to the confidentiality agreement
25     with the Non-Party before a determination by the court. Absent a court order to the
26     contrary, the Non-Party shall bear the burden and expense of seeking protection in this
27     court of its Protected Material.
28
                                                  10
                                     STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 11 of 14 Page ID #:133




 1     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3     Protected Material to any person or in any circumstance not authorized under this
 4     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 5     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 6     all unauthorized copies of the Protected Material, (c) inform the person or persons to
 7     whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 8     such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 9     that is attached hereto as Exhibit A.
10     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11     PROTECTED MATERIAL
12           When a Producing Party gives notice to Receiving Parties that certain
13     inadvertently produced material is subject to a claim of privilege or other protection, the
14     obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
15     26(b)(5)(B). This provision is not intended to modify whatever procedure may be
16     established in an e-discovery order that provides for production without prior privilege
17     review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
18     an agreement on the effect of disclosure of a communication or information covered by
19     the attorney-client privilege or work product protection, the parties may incorporate their
20     agreement in the stipulated protective order submitted to the court.
21     12.   MISCELLANEOUS
22           12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
23     to seek its modification by the Court in the future.
24           12.2 Right to Assert Other Objections. By stipulating to the entry of this
25     Protective Order no Party waives any right it otherwise would have to object to
26     disclosing or producing any information or item on any ground not addressed in this
27     Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
28     to use in evidence of any of the material covered by this Protective Order.
                                                11
                                   STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 12 of 14 Page ID #:134




 1           12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 2     Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 3     under seal pursuant to a court order authorizing the sealing of the specific Protected
 4     Material at issue. If a Party's request to file Protected Material under seal is denied by the
 5     court, then the Receiving Party may file the information in the public record unless
 6     otherwise instructed by the court.
 7     13.   FINAL DISPOSITION
 8           After the final disposition of this Action, as defined in paragraph 4, within 60 days
 9     of a written request by the Designating Party, each Receiving Party must return all
10     Protected Material to the Producing Party or destroy such material. As used in this
11     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
12     summaries, and any other format reproducing or capturing any of the Protected Material.
13     Whether the Protected Material is returned or destroyed, the Receiving Party must
14     submit a written certification to the Producing Party (and, if not the same person or
15     entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
16     where appropriate) all the Protected Material that was returned or destroyed and (2)
17     affirms that the Receiving Party has not retained any copies, abstracts, compilations,
18     summaries or any other format reproducing or capturing any of the Protected Material.
19     Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
20     pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
21     correspondence, deposition and trial exhibits, expert reports, attorney work product, and
22     consultant and expert work product, even if such materials contain Protected Material.
23     Any such archival copies that contain or constitute Protected Material remain subject to
24     this Protective Order as set forth in Section 4 (DURATION).
25           14. Any violation of this Order may be punished by any and all appropriate
26     measures including, without limitation, contempt proceedings and/or monetary
27     sanctions.
28     ///
                                                12
                                   STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 13 of 14 Page ID #:135




 1     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3
       DATED: June 3, 2021

 4     /s/ Trenton C. Packer
 5     Attorneys for Plaintiff Cassandra Green

 6     DATED: June 3, 2021
 7
       /s/ Jeremiah Johnson
 8     Attorneys for Defendants
 9

10     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
11
               June 17, 2021
       DATED: _______________________
12

13
       _______________________________________
14

15     +2125$%/(.(1/<.,<$.$72
       81,7('67$7(60$*,675$7(-8'*(
16
17

18

19

20

21

22

23

24

25

26

27

28
                                               13
                                  STIPULATED PROTECTIVE ORDER
     Case 5:21-cv-00319-JWH-KK Document 21 Filed 06/17/21 Page 14 of 14 Page ID #:136




 1                                             EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4     I, _____________________________ [print or type full name], of _________________
 5     [print or type full address], declare under penalty of perjury that I have read in its
 6     entirety and understand the Stipulated Protective Order that was issued by the United
 7     States District Court for the Central District of California on [date] in the case of
 8     _____________________. I agree to comply with and to be bound by all the terms of
 9     this Stipulated Protective Order and I understand and acknowledge that failure to so
10     comply could expose me to sanctions and punishment in the nature of contempt. I
11     solemnly promise that I will not disclose in any manner any information or item that is
12     subject to this Stipulated Protective Order to any person or entity except in strict
13     compliance with the provisions of this Order. I further agree to submit to the jurisdiction
14     of the United States District Court for the Central District of California for the purpose
15     of enforcing the terms of this Stipulated Protective Order, even if such enforcement
16     proceedings occur after termination of this action. I hereby appoint
17     __________________________ [print or type full name] of
18     _______________________________________ [print or type full address and
19     telephone number] as my California agent for service of process in connection with this
20     action or any proceedings related to enforcement of this Stipulated Protective Order.
21     Date: ______________________________________
22     City and State where sworn and signed: _________________________________
23

24     Printed name: _______________________________
25

26     Signature: ________________________
27

28
                                                 14
                                    STIPULATED PROTECTIVE ORDER
